Citation Nr: 1134295	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to right knee disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to right knee disorder.

3.  Entitlement to service connection for depression, to include as secondary to right knee disorder.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left knee.

5.  Entitlement to a rating in excess of 20 percent for the service-connected degenerative joint disease of the right knee.

6.  Entitlement to an effective date earlier than October 15, 2004 for the assignment of a 20 percent rating for the service-connected degenerative joint disease of the right knee.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pneumothorax (claimed as pulmonary problems, including pain and difficulty breathing).

8.  Whether clear and unmistakable error is shown in the August 21, 2002 rating decision, regarding the evaluation assigned for the service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and January 2007 rating decisions by the RO.

The Veteran requested a Board hearing at the RO; he was scheduled for a March 2010 hearing, and was provided notice of the hearing in February 2010.  The Veteran failed to appear for his scheduled hearing.

The Veteran testified at hearing held before a Decision Review Officer at his local RO.  A transcript of the November 2008 hearing is contained in the claims file.

The issues of increased ratings for the service-connected degenerative joint disease of the right and left knees and service connection for depression, to include as secondary to degenerative joint disease of the right knee are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of erectile dysfunction or other active penile symptomatology.

2.  Hypertension was not present in service or within one year following service separation, nor is it caused or aggravated by service-connected degenerative joint disease of the right knee.

3.  VA received the Veteran's claim of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee on October 15, 2004.

4.  The competent evidence does not establish that the Veteran sustained an additional disability to his right lung as a result of his October 4, 2005 liver biopsy. 

5.  The Veteran has failed to demonstrate that there was an error of fact or law in the August 2002 rating decision that denied entitlement to an increased rating for degenerative joint disease of the right knee, which, had it not been made, would have manifestly changed the outcome of the decision. 


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by military service; nor is it proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011)..

2.  Hypertension was not incurred in or aggravated by military service; nor may the incurrence of hypertension be presumed; nor is it proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011)..

3.  The criteria for an effective date prior to October 15, 2004, for entitlement to a rating of 20 percent for degenerative joint disease of the right knee, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2011).

4.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for pneumothorax have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

5.  The August 2002 decision that denied entitlement to an increased rating for degenerative joint disease of the right knee does not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in November 2004, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The notice also included information regarding the evidence needed for secondary service connection claims.  

A May 2006 correspondence provided notice regarding the evidence necessary to support a claim for compensation under 38 U.S.C.A. § 1151.  The May 2006 letter provided adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  

Initially, with respect to the portion of the decision that addresses clear and unmistakable error, the Board emphasizes that the VCAA is not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).  In any event, because the application of the law to the undisputed facts is dispositive of the CUE appeal, no discussion of VA's duties to notify and assist would be necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Any prejudice caused by the timing of the notice provided was harmless.  First, the VCAA notices issued to the Veteran contained the essential notice elements.  Indeed, the increased rating, and all other claims were readjudicated during the appeal period.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, any timing-of-notice error was cured and rendered harmless.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was afforded a meaningful opportunity to participate in the adjudication of the claim through the opportunity to present pertinent evidence in light of the notices provided.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Service Connection-Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Factual Background and Analysis


Erectile Dysfunction

In October 2004, the Veteran filed a claim for loss of use of a creative organ.  He stated in support of this claim that he had a "difficult time with [his] desire and with [his] ability to have sex."  He stated that he believed his problem was directly related to the pain he had from his service-connected right knee disorder and the pain medication he was prescribed.

The service treatment records do not show, and the Veteran does not allege, that his erectile dysfunction began in service.  His February 1973 discharge examination ("Release for Active Duty" examination) noted he had a normal genitourinary system.

Nonetheless, the Veteran is not precluded from establishing service connection for a claimed disability on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not support service connection for erectile dysfunction on either a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310; Hickson, supra.

The VA and private treatment records contained in the claims file do not include a diagnosis of erectile dysfunction.  The Veteran's April 2005 Notice of Disagreement noted that the medical evidence of record failed to show a diagnosis of erectile dysfunction and stated that a diagnosis and medical nexus opinion would be provided in the future.  As of the date of this decision, there is no evidence of a diagnosis of erectile dysfunction in the record.

While there are no medical records address erectile dysfunction, the Veteran did provide testimony in support of his claim in November 2008.  He stated that he had not "lost" his sex life due to his pain and medication, but that his sex life had been altered.  

The record contains no further evidence regarding his claim of service connection for erectile dysfunction.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In weighing credibility, the Board may properly consider factors such as internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Here, the Board finds that the Veteran's lay statements are suspect due to inconsistency.  While the Board has little evidence to address regarding the Veteran's erectile dysfunction as he has only provided to statements regarding his claim, the Board has reviewed the Veteran's extensive claims file, which contains inconsistent statements by the Veteran.  

While he has a history of intravenous drug use around the age of 26, he has denied a history of drug use at later dates.  The Veteran is severely obese (350+ pounds at times) and has been directed to lose weight through diet and exercise.  While he admitted to "binge eating" and sitting around the house doing nothing in a September 2007 VA treatment record, in his November 2008 testimony he stated he had "done everything possible"  to lose weight including "hardly eating" and "no meat diets."  He has also been inconsistent about reporting his smoking history during treatment, on some occasions noting the occasional cigar and at other time stating that he quit completely in 2005.  Regarding the facial plausibility that the Veteran has a decreased sex life due to his right knee, the Board notes that not only is he 315-350+ pounds during the appeal period, but that the Veteran suffers from hepatitis C, hypertension, coronary artery disease and ischemia.

The Veteran was not afforded a VA examination regarding his claim for service connection for erectile dysfunction.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this case.  The record does not contain any medical complaints of or treatment for erectile dysfunction.  While the Veteran has indicated that his "altered" sex life is the result of his pain and medications, the Board has found him to not be credible in his reporting of symptoms and their onset.  Additionally, while he indicated that he would provide a diagnosis of erectile dysfunction in 2005, no such evidence was submitted.

As there is no medical evidence of a diagnosis of erectile dysfunction, (and thus no evidence erectile dysfunction may be related to a service-connected disability) and the Veteran's testimony only that he has an "altered" sex life, the Board finds that his claim of service connection for erectile dysfunction, to include as secondary to degenerative joint disease of the right knee, must be denied.  


Hypertension

Service connection can be granted for certain diseases, including hypertension, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

The service treatment records do not contain a diagnosis of hypertension.  On his discharge examination, the Veteran's blood pressure was 124/84.

The first diagnosis of hypertension contained in the claims file is from March 1976.  The Veteran was noted to have moderately severe diastolic hypertension during a VA joints examination.  Only one blood pressure reading was taken during the examination (150/120).

In August 1976, the Veteran's blood pressure was 122/70.  In November 1979, his blood pressure was 138/86.  In November 1981, his blood pressure was 130/80.  

The earliest record of treatment for hypertension is a September 1993 VA record, where the Veteran stated he was a chef and used salt and butter in preparing foods.  He was instructed on reducing his weight and his salt intake, given a list of low-salt foods, and was referred to a nutritionist.  

In October 1993, the Veteran reported that he had cut down on his salt intake and that he felt better.  He had also begun to lose some weight.  In March 1999, he indicated that his mother had a medical history which included hypertension.  In February 2000, he was diagnosed with essential hypertension and again instructed to reduce the amount of salt in his diet and to control his weight through diet and exercise.  

In February 2005, the Veteran was afforded a VA hypertension examination; his claims file was reviewed in conjunction with the examination.  He provided a history of smoking 2 1/2 packs of cigarettes for roughly ten years beginning in his 40s.  He denied a family history of hypertension.  The examiner noted that VA treatment records showed the Veteran had previously admitted to a family history of hypertension.  He was noted to weigh 331 pounds at the time of the examination.  

The examiner diagnosed him with essential hypertension and opined that his hypertension was due to multiple factors including his obesity, age, race and possibly genetics (the examiner again noted the inconsistency regarding a family history of hypertension).  The examiner noted that 30 percent of adults of the Veteran's race, between the ages of 25 and 55 develop essential hypertension.  She noted that, due to the Veteran's normal renal function, it was impossible to say that his hypertension was caused by or aggravated by his pain medication without resorting to mere speculation.  She again stated that the etiology of his hypertension was multifactoral.  

Initially, the Veteran's hypertension was not noted in service, or within a year of discharge from service.  There is also no opinion of record that his hypertension is directly related to service, and he does not make that assertion.  Therefore, direct and presumptive service connections for hypertension are not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Regarding the possibility that the Veteran's hypertension may have been caused by or aggravated by his right knee pain medication, the medical evidence demonstrates that the Veteran has essential hypertension.  

While he was diagnosed with hypertension during a March 1976 VA examination, it was based on one blood pressure reading.  Subsequent blood pressure readings were within the normal range until at least 1981.  When he was initially treated for hypertension in 1993, he was instructed to change his salt intake and to lose weight.  His weight and diet were continuously brought up in later treatment records.  

The February 2005 VA examiner noted that the likely causes of the Veteran's hypertension were obesity, age, race and possibly genetics.  The VA examiner could not relate the Veteran's hypertension to his pain medication without resorting to mere speculation, and again pointed to the multiple factors listed previously in the examination as the likely causes of his hypertension.

In sum, the lifestyle changes that were suggested when the Veteran was first treated for hypertension, his diagnoses of essential hypertension and the VA examiner's opinion that his hypertension was multifactoral (obesity, age, race, and possibly genetics), in combination with the medical evidence of record and the statistics provided in the VA examination do not provide a basis for an award of service connection for hypertension.  

Simply stated, no physician has directly stated that any of any of the service-connected disabilities has caused or aggravated the diagnosed essential hypertension.  Accordingly, on this record, service connection must be denied.


Earlier Effective Date-Laws and Regulations

In his April 2005 Notice of Disagreement, the Veteran stated that he disagreed with the onset date provided in the March 2005 rating decision that assigned an increased 20 percent rating for the service-connected degenerative joint disease of the right knee.  The Veteran (incorrectly) noted that the RO had granted his increase based on the date of his examination and felt that his increase should be granted from either the date medical records revealed the increase in symptoms or from the date of his claim.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. (38 U.S.C.A. § 5101(a)); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).

On October 15, 2004, the RO is shown to have received the Veteran's claim for an increased rating for the service-connected degenerative joint disease of the right knee.  

An August 2002 rating decision previously denied a claim for a rating in excess of 10 percent for degenerative joint disease of the right knee.  The Veteran did not appeal that decision.  

A February 2005 VA joints examination revealed that the Veteran had extension to 0 degrees and flexion to 95 degrees.  With repetition of movement the Veteran's range of flexion lower to 85 degrees.  The X-ray evidence was read to show severe degenerative changes of the right knee.  

Diagnostic Code 5260, for limitation of flexion of the leg, notes that a 20 percent rating will be provided is flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a.  

In the March 2005 rating decision on appeal the RO granted an increased rating of 20 percent beginning on October 15, 2004, the date of the Veteran's claim for an increased rating.  The RO determined that the February 2005 examination did not reveal a range of motion that supported a 20 percent rating under the diagnostic code criteria; however, the RO noted that, because the arthritic changes was severe, the Veteran complained of severe pain, and there was a lack of endurance in the knee, that an increased rating was warranted.

The evidence shows the Veteran did not file a claim of entitlement to an increased rating prior to his October 2004 claim.  The Veteran does not assert otherwise.  The RO received his claim on October 15, 2004, and that is the assigned effective date of his grant of an increased rating of 20 percent.  

Thus, the Board is constrained to find the preponderance of the evidence shows the effective date for an increased rating of 20 percent for the service-connected degenerative joint disease of the right knee was assigned in accordance with applicable law.  Id.


Claim For 38 U.S.C.A. § 1151 Benefits

In January 2006, the Veteran filed a claim for compensation benefits for additional disability secondary to a biopsy procedure performed by VA on October 4, 2005 under 38 U.S.C.A. § 1151.  

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability or qualifying death if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The provisions of 38 C.F.R. § 3..361(b) state that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

Under 38 C.F.R. § 3.361(c) claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of that regulation.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

The provisions of 38 C.F.R. § 3.361(d) state that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 of this chapter.  Minor deviations from the requirements of that regulation that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

The Veteran asserts that he experienced pulmonary problems, including pain and difficulty breathing, due to a mistakenly perforated lung.  He reported to a VA facility to undergo a liver biopsy on October 4, 2005, and stated that instead he mistakenly underwent a lung biopsy.  He reported being in constant pain for three weeks and to continued pain since.  

The VA treatment records show that the Veteran signed an informed consent form on October 4, 2005 for a percutaneous needle biopsy of the liver.  He was informed that the biopsy site would be located via ultrasound and a small incision would be made through which a biopsy needle would be introduced into the liver and a small amount of tissue would be removed for laboratory analysis.  The biopsy was to occur in the right intercostals space.  

Later on October 4, 2005 the Veteran reported for his liver biopsy.  It is noted that the procedure, including the risks, were discussed with the Veteran and his wife and consent was obtained.  The ultrasound guided biopsy report noted that the Veteran's "size and skin folds made the procedure more difficult than usual," and the initial biopsy did not obtain tissue.  The needle was further inserted and two cores were obtained.  At the time, the ultrasound did not reveal any evidence of complication.

Shortly thereafter, the Veteran suffered a drop in blood pressure and complained of pain and difficulty breathing.  A CT of his abdomen was revealed a minimal subpulmonary pneumothorax.  A chest x-ray study could not detect the right-sided pneumothorax seen on CT scan.  

An October 5, 2005 VA physician's note showed that the biopsy from the previous day contained lung tissue.  A repeat CT scan revealed enlargement of the pneumothorax to 10 percent.  

Although the Veteran experienced impaired gas exchange, he maintained adequate ventilation.  As the previous biopsy did not result in liver tissue, the Veteran was asked to have, and consented to, a CT-guided liver biopsy.  On October 6, 2005 an x-ray study of his chest revealed a minimal right apical pneumothorax.  Later that day, the Veteran underwent a successful CT-guided liver biopsy.  

The Veteran was discharged on October 7, 2005 following a chest x-ray study, which revealed complete resolution of his right pneumothorax.  During his discharge interview, it was noted he was minimally short of breath and had some pain at the puncture site.  

The Veteran sought private treatment at the Camden Clark Memorial Hospital on October 19, 2005.  A chest x-ray study showed "some mild hyperinflation of the lungs but no acute process or interval change."  He also had normal spirometry.  He complained of a constant burning since his pneumothorax.  

A private physician  noted that there was no evidence of pneumothorax in that he had normal lung fields, normal mediastinum, and "just some hyperinflation of the lungs."  He was diagnosed with postoperative pain.

The Veteran complained of chest pain on January 2006, and an x-ray study revealed normal lungs.  In March 2006, he complained of having chest pressure and shortness of breath since his lung was punctured.  

In November 2006, VA requested a medical opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim.  His VA treatment records were reviewed and the reviewing physician noted that his recent January 2006 x-ray study did not show evidence of scar or any other residual from the pneumothorax.  The physician also noted that, after he developed the pneumothorax, a chest tube was not need, and that the pneumothorax resolved in two days.  From the reviewing physician:

Liver biopsy is an invasive procedure.  Current medical literature identifies several potential procedure-related complications.  Bleeding, vaso-vagal reaction, and hypotension are the most common stated complications.  Pneumothorax is another known complication of liver biopsy.  For instance, pneumothorax was mentioned as a complication of liver biopsy in a large review article in the New England Journal of Medicine (Bravo AA, Sheth SG, Chopras.  Liver biopsy. N. Engl. J. Med. 2001; 344:495-500.  Page 498).  In a series of 120 cases of liver biopsies the incidence of pneumothorax was 0.8% (Kavanagh G, McNulty J, Fielding JF.  Complications of liver biopsy: the incidence of pneumothorax and the role of post-biopsy chest x-ray. Ir. J. Med. Sci. 1991; 160:387-388).

The reviewing physician noted that he did not have the expertise to comment on the technical quality of the procedure.  He was able to comment that the Veteran received the correct standard of care after the problem was detected.  He also noted that a small pneumothorax that resolved without any chest tube placement was not likely to cause long-term or future symptoms such as dyspnea, exercise limitation or chest pain.  It is also not known to cause any long term ill effects on the lung capacity.  

Because the initial reviewing physician could not comment on the technical quality of the procedure, a second physician, certified in diagnostic radiology, was asked to review the case.  He found that there was no indication that the procedure was not performed appropriately.  He noted that the consent form signed by the Veteran listed pneumothorax was a known risk of the procedure (liver biopsy).  He noted that the pneumothorax following liver biopsy was not due to or caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault, but was a known procedure-related risk/complication.

A September 2008 chest x-ray study from Charleston Area Medical Center showed no active pulmonary disease.  He was diagnosed with bilateral perihilar air space disease status post coronary artery bypass graft.

In October 2008, records from Camden Clark Memorial Hospital showed that the Veteran complained of chest pain and shortness of breath.  X-ray studies showed his lungs were clear with no infiltrates, and he was diagnosed with cardiomegaly.  A CT scan of his chest revealed "the appearance of pulmonary embolism or a thoracic aortic dissection."  

In November 2008, the Veteran testified that he was told his liver biopsy would be a one-day (three-hour) procedure, but he ended up in the hospital for a week because they took a piece of his lung instead of his liver.  He stated that he was not told that it was a possibility that his lung would be biopsied instead of his liver.  He also completely denied signing or being verbally informed of the risks of his liver biopsy.  He later appears to state that he was started on oxygen for over a week, and had to be called back to the hospital to have the second surgery.  See page 7 Decision Review Officer Hearing Transcript.  

In describing his residuals, the Veteran stated that he had a scar "the size of a pea" where they "went in."  He also described residual pain when breathing that was located in the same spot as the pneumothorax.  He further stated he could feel a difference between his "good lung" and his "bad lung."  He stated that it was constantly painful and that it affected him mentally because he was the "type of person that [he] hate[d] to lose something."  

The Board finds the preponderance of the evidence shows neither additional disability nor fault on the part of VA.  Prior to addressing the medical aspect of this claim, the Board again notes that it finds the Veteran's lay testimony/statements to be exaggerated and less than credible.  He reported being hospitalized for a week instead of for two days that are documented.  He reports not being informed of the risks of his procedure, but the claims file contains the consent form, and several medical personal note explaining the risks to both the Veteran and his wife.  He also alleges that all of his currently reported chest pain is due to his resolved pneumothorax even though in 2008 he underwent coronary artery bypass grafting due to coronary artery disease that included a sternotomy.

Based on history, available documentation, and clinical and imaging information, it is the Board's opinion that the small pneumothorax that resulted from an October 2005 procedure was less likely than not to have resulted in any additional disability as compared to Veteran's condition prior to beginning pertinent VA treatment.

The Board notes that in October 2003 the Veteran sought treatment for chest pain, was instructed he needed to quit smoking, and was scheduled to have his cholesterol and lipid levels tested.  

While the Veteran has subjective complaints of chest pain in the same region he had pain due the pneumothorax, the Board finds his testimony less than credible.  He has indicated that he has a pea sized scar from the biopsy site, but the Veteran would have the same scar regardless of his development of a pneumothorax because he needed to undergo the liver biopsy in relation to his hepatitis C diagnosis and treatment.   

Both the VA and private treatment records show that the Veteran did not develop an additional disability as compared to prior to his VA treatment as subsequent chest x-ray studies have been negative and he has had normal spirometry.  Likewise, the Board notes, that even assuming the Veteran has continued pain from the resolved pneumothorax, "pain" is not a disability.  

Additionally, assuming arguendo that the resolved pneumothorax was an additional disability, the VA reviewing physicians noted that a pneumothorax is a known risk/complication to undergoing a liver biopsy, and that the procedure was carried out without negligence or carelessness.  Essentially, the records show that the Veterans size (he is noted to weigh 300+ lbs at the time of the procedure) made the ultrasound-guided biopsy of the liver difficult, and the needle at first could not reach the liver, an additional attempt appears to have taken lung tissue instead of liver tissue (the liver is located just below the lung), which caused the pneumothorax.  

The pneumothorax resolved in two days, and although the Veteran was diagnosed with postoperative pain, there is no evidence of a lasting lung condition, and the reviewing VA physician has indicated that pneumothorax was not known to cause long-lasting ill effects on lung capacity.

As to the issue before the Board it is held that, without evidence of additional disability, the question whether there was VA carelessness, negligence, lack of proper skill, error in judgment, etc., need not be addressed.  

Further, even assuming arguendo that the appellant does have additional disability, there is no evidence, save for the appellant's own lay statements, showing that the disability is due to VA carelessness, negligence, lack of proper skill, error in judgment, etc.  

While the appellant sincerely believes that he was the victim of VA negligence, as a lay person, he is not competent to offer evidence on the question of VA carelessness, negligence, lack of proper skill, error in judgment, etc.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)


Clear and Unmistakable Error (CUE)

In August 2002, the RO denied entitlement to a rating in excess of 10 percent for the service-connected osteochonritis dissicans of the right knee.  The decision stated that the Veteran's knee had remained stable, had a decreased range of motion with crepitance, and that x-ray studies revealed severe medial compartmental disease with squaring of the femoral and tibial condyles with bone-on-bone contact with osteophyte formation with mild degenerative changes.  It further noted that an increased rating of 20 percent was not warranted because evidence did not demonstrate that he had decreased flexion limited to 30 degrees or extension limited to 15 degrees.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2004, the Veteran, with assistance from his attorney, claimed the denial of an increased rating in the August 2002 decision contained clear and unmistakable error because it relied on a July 2002 VA examiner's determination of the Veteran's right knee range of motion.  The Veteran alleged that the examiner moved his knee for him, and to an extent he would be unable to move his knee on his own without tremendous pain.  The Veteran asserts that the examiner's way of determining range of motion was improper and constituted clear and mistakable error, and that the VA failed in its duty to assist him properly with his case.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).  The error must be undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  For this reason, the benefit of the doubt rule set forth in 38 U.S.C.A. § 5107(b) does not apply.

A motion based on CUE must state the alleged error(s) of fact or law with specificity and provide reasons why the result would have been manifestly different but for the alleged error(s).  General, non-specific allegations of error are insufficient. If such pleading requirements are not met, the claim may not be denied but, rather, must be dismissed without prejudice.  See 38 C.F.R. § 20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008).  If clear and unmistakable error is established, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  

The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Shockley v. West, 11 Vet. App. 208, 213 (1998).  In addition, mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5.  

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Furthermore, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

Finally, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).

Under regulations in effect at the time of the August 2002 rating decision, according to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  

Under Diagnostic Code 5260, flexion of the knee limited to 45 degrees warrants a 10 percent evaluation, and flexion of the knee limited to 30 degrees warrants a 20 percent evaluation.  

Under Diagnostic Code 5261, a 10 percent evaluation is warranted for limitation of extension of the knee to 10 degrees, and a 20 percent evaluation is warranted for limitation of extension of the knee to 15 degrees. 38 C.F.R. § 4.71a.  The normal range of knee motion is from 140 degrees of flexion to 0 degrees of extension.  38 C.F.R. § 4.71, Plate II (2001).  Painful motion of a major joint caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5262, a 10 percent evaluation will be assigned for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation will be assigned for impairment of the tibia and fibula with moderate knee or ankle disability.  38 C.F.R. § 4.71a.  At the time of the August 2002 decision, and currently, the Veteran's right knee was rated under the criteria from Diagnostic Code 5260.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

The August 2002 rating decision indicates that the evidence that was before the RO at the time of the decision, and was considered in the decision, consisted of: (1) outpatient treatment records from VA medical center (VAMC) Pittsburgh from March 2000 to October 2001; (2) outpatient treatment records from VAMC Clarksburg from May 2001 to January 2002; (3) VA examination report from July 2002; (4) a June 2002 statement from the Veteran; and (5) the May 2002 VA development letter sent to the Veteran upon his request for an increased rating.

A March 2000 VA orthopedic record showed the Veteran sought treatment for progressively worsening right knee pain.  He walked straight-kneed up and down steps to decrease any form of pain on his knee.  He reported severe knee pain, and his only medications for it at the time were Tylenol and Motrin pm.  

On examination, the Veteran's right knee did not show any "real laxity," and he had a negative Lachman.  He did have significant laxity to varus and valgus stresses of the knee with complete opening of the medial joint line with simple valgus stress.  He had significant tenderness over the medial joint line.  He had no crepitus with patellar glide.  

The X-ray studies showed medial subluxation of the femur on the tibia, as well as complete loss of the cartilage on the medial aspect of the knee.  He had some sclerosis under the patella consistent with mild patellofemoral degenerative joint disease.  

In May 2000, the Veteran reported for a follow-up orthopedic examination.  The Veteran wore a brace, and although he stated his knee felt better, the examination was unchanged from the March 2000 visit. 

In November 2000 the Veteran was reassessed and a physical examination noted a range of motion from 0 to 95 degrees.  He had a mild opening with varus stress, approximately 2+ and was stable to valgus stress.  He was fully stable at 0 degrees.  The X-ray studies revealed severe medial compartment arthritis with mild involvement of the patellofemoral and lateral compartments.  

In October 2001, the Veteran reported to an orthopedic follow-up without a cane or brace, although he had been told to use both for daily activities.  On examination, he had overall varus alignment in his right lower extremity.  His range of motion was from 0 to 95 degrees with a mild opening of the varus.  He had a stable anterior and posterior Drawers test with positive medial joint line tenderness.  

The physician discussed conservative and surgical treatment with the Veteran, but noted that he was young to have a total knee replacement and that there could be complications and revision surgeries in overweight patients.

In June 2002, the Veteran submitted a statement that his knee pain was progressively worsening and that, when he sought treatment for his knee, he was continuously told he was too young for a knee replacement.  He felt that conservative treatment was not helping his knee pain any and that it was causing him to be unable to work.

In July 2002, the Veteran was afforded a VA joints examination wherein he complained of weakness and stiffness in his knee.  He reported having occasional swelling, heat and redness.  He stated it had both given way and locked up on him previously.  He also complained of fatigability and lack of endurance.  He reported flare-ups would cause him to "lose a day" and was unable to do anything during a flare-up.  He denied dislocations or subluxations.  

On examination, the Veteran was noted to be morbidly obese.  His right knee was large, but not swollen.  His range of motion was from 0 to 80 degrees, with pain past 80 degrees.  He had some tenderness when the ballottement of the patella was performed on the right side.  McMurray test, Lachman test, and drawer signs were all normal.  His medial, lateral and collateral ligaments and anterior and posterior cruciate ligaments appeared to be intact.  

The X-ray studies revealed some degenerative joint disease change of the right knee with joint narrowing of the medial compartment and hypertrophic spurring of the articulating surface of the proximal right tibia medially and posterior portion of the patella.  No fracture or dislocation was noted.   There was soft tissue calcification superior to the patella as noted on the lateral view which could represent tendinous calcification of the quadriceps muscle and could be the residual of old trauma to the area.  

In his April 2005 Notice of Disagreement, the Veteran again stated his belief that there was clear and unmistakable error in the August 2002 rating decision because it relied on the July 2002 VA examination.  He believed the examination was improper and should not have been relied upon because the examiner moved his knee for him (passive range of motion) instead of asking the Veteran to move his knee of his own volition (active range of motion).  

The Board notes that the mere fact that the RO did not list or discuss evidence does not mean that it did not consider it.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  The RO listed the evidence available at the time of the rating decision and it included the other orthopedic evaluations listed above.  

Notwithstanding the above, failure of the RO to consider "highly probative evidence," in violation of the regulation requiring adjudications to be based on all the evidence of record (38 C.F.R. § 3.303(a)), could still constitute a viable theory of CUE.  But it still must be "clear on its face" that a particular piece of highly probative evidence had not been considered by the RO.  See Crippen v. Brown, 9 Vet. App. 412.  

That is, the RO must have actually used language that denied the existence of the highly probative evidence.  Id. at 422.  See e.g., Russell v. Principi, 3 Vet. App. 310, 321 (1992) (despite existence of in-service audiometric test showing hearing loss in both ears, 1972 RO decision mistakenly found that "service records do not indicate defective hearing while on active duty").

Regardless, such error cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision.  Id.  It follows that such an error can only constitute CUE where all evidence at the time of the prior RO decision "militated in support of the claim."  Bouton, 23 Vet. App. at 72 (quoting Crippen, 9 Vet. App. at 422).

Here, the Board finds that the RO did consider the evidence of record at the time, including, but not exclusively limited to the July 2002 examination.  The other evidence of record also contained additional evidence regarding range of motion of the right knee, physical examination of the right knee, and x-ray studies of the right knee. 

Since the Board has found that the RO's actions in the August 2002 rating decision cannot be taken as showing a failure to consider evidence of record, the Veteran's assertions are tantamount to nothing more than disagreement with the manner in which the RO weighed or evaluated the evidence, which does not amount to a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5.  

In essence, the Veteran's arguments regarding the proper evaluation for his right knee in August 2002 decision boils down to a request to reweigh the evidence, which cannot be the basis of a CUE claim.

The Veteran has not alleged that the RO incorrectly applied the law in its August 2002 rating decision.  Instead the Veteran argues that the VA examination he was afforded in July 2002 was improper, as he alleges that the range of motion testing was not indicative of his actual range of motion abilities.  

His argument is that the correct facts (of his active range of motion) were not before the adjudicator; however, his active range of motion (if the Board were to assume that the Veteran is credible in reporting that only his passive range of motion was tested during the July 2002 examination) were not known at the time.  

Moreover, when considering the facts before the RO at the time of the decision, the Veteran's lowest range of motion numbers are during the July 2002 examination; additional range of motion testing (which the Veteran has not alleged was passive only) revealed an even greater range of motion.

The argument that the RO did not appropriately weigh the Veteran's lay statements or evaluate the medical evidence in finding that the Veteran did not have an increased right knee disability amounts fundamentally to a disagreement as to how the RO should have evaluated the evidence, arguing that the medical evidence warranted a different outcome.  

The argument that the medical evidence itself was improper is not a valid CUE claim, as it does not relate to the RO's decision-making.  And in the relation that the VA examination was improper and an additional examination should have been provided, is an argument regarding the VA's duty to assist.  

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  The Veteran's arguments do not suffice to establish CUE.  There is no indication that the RO did not properly consider all evidence before it in 2002, or that it did not properly apply the appropriate laws and regulations to the Veteran's claim.

In reaching the decisions above the Board considered the doctrine of reasonable doubt (except in the CUE claim, where it does not apply), however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for erectile dysfunction, to include as secondary to right knee disorder.

Service connection for hypertension, to include as secondary to right knee disorder is denied.

An effective date earlier than October 15, 2004 for the assignment of a 20 percent rating for the service-connected degenerative joint disease of the right knee is denied.

Compensation benefits under 38 U.S.C.A. § 1151 for pneumothorax (claimed as pulmonary problems, including pain and difficulty breathing) are denied.

The August 2002 rating decision that denied an increased rating for the service-connected degenerative joint disease of the right knee was not clearly and unmistakably erroneous.


REMAND

The Veteran alleges that his degenerative joint disease the of the right and left knees are more severe than contemplated by their current ratings.  He was last afforded a VA joints examination in December 2008.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  On remand, the Veteran should be scheduled for an additional VA examination to determine the current severity of his bilateral knees.

Additionally, the Veteran alleges that he has depression secondary to the pain he suffers from his osteochondritis dissicans of the right knee and his other service connected disabilities.  

A review of the claims file reveals that the Veteran has been diagnosed with depression; however, the initial 2004 diagnosis is not contained in the claims file.  There is also an indication that the Veteran filled out a PTSD Questionnaire, although it is also not contained in the claims file.  On remand pertinent VA treatment records including the 2004 treatment which resulted in a diagnosis of depression should be obtained and associated with the claims file.  

Additionally, the Veteran has not been afforded a VA examination in relation to his claim for depression.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, there is evidence of a diagnosis of depression and the Veteran has alleged that it stems from the pain associated with his service-connected disabilities, which given the leniency of McLendon is sufficient to satisfy the second prong.  As such, the Veteran should be scheduled for a VA psychiatric examination.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his depressive disorder or bilateral knees since 2004.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Of particular interest are VA treatment records initially diagnosing depression, and any PTSD Questionnaire that may have been filled out.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO should schedule the Veteran for a VA joints examination by a physician.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected right and left knee disabilities.

The examiner is to address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service- connected left knee disability.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  

The examiner must indicate whether, and to what extent, the appellant experiences any functional loss due to pain and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner must address the nature of any additional functional loss in terms of additional degrees of limited motion, and identify all impairments affecting the left knee.  

The examiner must specifically indicate whether there is recurrent subluxation or lateral instability of the knee.  If instability is present the degree of that impairment should be classified as "slight," "moderate," or "severe." A complete rationale for any opinions expressed must be provided.  The examiner should also note if a full range of motion of the knee is possible given the Veteran's size.

3.  After the above is complete, regardless of whether additional records are obtained, the RO shall arrange a psychiatric examination to determine if, 1) the Veteran in fact has an acquired psychiatric disorder; and, 2) if so, the etiology of any diagnosed acquired psychiatric disorder.

If an acquired psychiatric disorder is diagnosed the examiner should determine if it is more likely than not, i.e., is there greater than a 50 percent probability, that the disorder is secondary to the Veteran's pain from his right knee and other service connected disabilities.  If not, is there a 50- 50 chance that right knee disorder aggravates any diagnosed acquired psychiatric disorder-that is, chronically worsens it.  If so, the examiner is asked to determine the degree of any aggravation-preferably in percentage terms.

The examiner is advised that the term, "a 50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, and a copy of this remand, must be provided to the examiner for review as part of the examination

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


